DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on May 6, 2022, claim 8 has been amended.  Claims 14-15 are new.  As discussed below, claims 5, 11, and 14-15 are withdrawn from consideration.  Accordingly, claims 1-15 are currently pending in this application with claims 5, 11, and 14-15 being withdrawn from consideration.
Election/Restrictions
Applicant's election with traverse of Species A and Species D in the reply filed on May 6, 2022, is acknowledged.  The traversal is on the grounds that the election/restriction requirement fails to establish that a serious burden exists, and that all of the species are closely related to each outer.  This is not found persuasive for the following reasons.
As previously discussed in the Restriction Requirement, while the searches of the identified species may overlap, the overall search would be seriously burdensome because Examiner would need to search for each distinct invention or variation.  Indeed, the mutually exclusive species as set forth in the Restriction Requirement are independent or distinct and are not obvious variants of each other.  Furthermore, the search is only part of the examination process, and MPEP § 803 states "[i]f the search and examination of all the claims in an application can be made without serious burden". The examination of the application would also be burdensome because Examiner would be required to apply art and rejections to claims (presently presented or added in future prosecution) directed towards each distinct and different species of invention.
For example, species B and C have openings in a helmet shield not present in the helmet shield of species A which instead includes various shield areas extending in specific directions in place of said openings.  Searching for these mutually exclusive features could yield different prior art for each embodiment which would be burdensome for search and examination purposes.
Other than arguments directed towards establishment of a serious burden, and a general allegation that the species are closely related, Examiner further notes that Applicant did not make any specific arguments with respect to the election of species.
Therefore, for at least the reasons above, the restriction requirement is still deemed proper and is therefore made FINAL.
Applicant indicated claims 1-10, 12, and 13 as being directed to the elected species.  However, claim 5 is also withdrawn from consideration as it appears directed to non-elected Species E of Figs. 5A and 5B as described in the specification at least at [0069].
Examiner reminds Applicant that upon allowance of a generic claim, Applicant will be entitled to consideration of claims to the additional, non-elected species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reflection member” recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following reasons:
“The present disclose relates to a helmet shield which may be coupled to a helmet […]” is implied phraseology.  It is suggested that the phrase instead read “A helmet shield is coupled to a helmet […]”.
The word “comprising” at line 2, is legal phraseology.  It is suggested that the word instead read “including”.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because at line 5, “reflecting” should instead read “configured to reflect”.
Claim 2 is objected to because at line 4, “reflected” should instead read “configured to reflect”.
Claim 4 is objected to because at lines 2, “an area” should instead read “the area”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A helmet shield disposed on a forehead region of a wearer and coupled to a helmet” at lines 1-2.  It is unclear if “a helmet” is required by the claim or not as the helmet is not positively recited in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “A helmet shield configured to be disposed on a forehead region of a wearer when worn, the helmet shield configured to be coupled to a helmet”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 1 further recites the limitation “including an imaging device for outputting an image therein” at line 2.  It is unclear if “an imaging device” is required by the claim or not.  Based on Applicant’s disclosure, it appears as if the helmet is meant to include the imaging device.  That said, as previously discussed above, the helmet is not positively recited in the claim.  Furthermore, it is unclear to which structure “therein” refers back to, as more than one structure was previously recited in the claims.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “the helmet including an imaging device for outputting an image to the helmet shield”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above wherein neither the helmet nor the imaging device are necessarily required by the claim directed to a helmet shield, as they are merely recited functionally with respect to the helmet shield.
Claim 1 further recites the limitation “a flat plate-shaped display area disposed on a lower side of the imaging device and reflecting at least a portion of light projected from an upper side thereof” at lines 4-5.  The descriptions of “a lower side” and “an upper side thereof” are unclear.  Furthermore, it is unclear to which structure is being referred to by “thereof” as several structures were previously introduced in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to special relation of the display area with respect to the imaging device, based on Applicant’s disclosure, it is suggested that the limitation instead read “a display area disposed beneath the imaging device and configured to reflect at least a portion of light projected from the imaging device”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 1 further recites the limitation “so that the wearer visually recognizes an image” at lines 5-6.  It is unclear what constitutes recognition of an image by a wearer especially considering different visual capabilities of different wearers.  Furthermore, it is unclear if the image is meant to be formed by the projected light from the imaging device or if the image is some other image.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “so that the at least a portion of light forms an image capable of being viewed by the wearer”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 1 recites the limitation “a curve in a first direction and a second direction perpendicular to each other” at lines 9-10.  It is unclear if the same curve is in both the first and second directions, or if each of first and second directions have a curve.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant that each of the first and second direction have a curve, it is suggested that the limitation instead read “a first curve in a first direction and a second curve in a second direction, the first direction being perpendicular to the second direction”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Similarly, Examiner notes that claim 2 also contains the same issues described above with respect to claim 1 and, therefore, is similarly rejected.  Correction is similarly required.
Claim 1 further recites the limitation “a flat plate-shaped display area” at line 4 but then later recites that “at least a partial area of the display area is formed with a curve in a first direction and a second direction”.  It is unclear how the display area can have both a flat plate-shape as well as having a curve in two directions.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “a display area” throughout the claims and the description of it having a flat plate-shape be removed.  For the purposes of examination, the limitation will be interpreted as best can be understood as a display area with curvature in a first direction and a second direction (i.e., a curved surface) when applying prior art.
Claim 1 further recites the limitation “the display area” at line 7.  There is a lack of proper antecedent basis for this limitation in the claim and it is unclear if the limitation is meant to refer back to the previously recited “flat plate-shaped display area”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  As previously discussed, it is suggested that the first recitation of “a flat plate-shaped display area” instead read “a display area” which would obviate the aforementioned antecedent basis issue.  For the purposes of examination, the limitation will be interpreted as if the limitation refers back to the previously introduced display area.
Claims 3-4 and 6-9 are similarly rejected for being dependent on a rejected claim.
Claim 10 recites the limitation “a helmet body having at least a portion thereof opened.  It is unclear to which structure “thereof” refers back to as several structures were previously introduced in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “a helmet body having at least a portion of the helmet body open”.  Alternatively, the limitation could instead read “a helmet body having an opening” and the limitation of “an opening” at line 4 could instead read “the opening”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 10 further recites the limitation “an imaging device for projecting light” at line 5.  It is unclear if the limitation is referring to the same imaging device introduced in claim 1 or some other imaging device.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer back to the previously introduced imaging device of claim 1, the limitation should be removed as the structure was already introduced.  For the purposes of examination, the limitation will be interpreted as referring back to the previously introduced imagine device of claim 1.
Claim 12 recites the limitation “a first shield area including the display area and gradually approaching the wearer in a direction toward a lower side” at lines 3-4.  It is unclear what structure is gradually approaching the wearer and furthermore what is meant by “gradually approaching”.  Additionally, it is unclear what structure’s lower side the previously discussed unknown structure is approaching.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to first shield area, it is suggested that the limitation instead read “a first shield area including the display area, the first shield area extending down toward the wearer when the helmet shield is worn”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 12 further recites the limitation “a third shield area continuously formed with the first shield area at a lower side of the first shield area and gradually moving away from the wearer in a direction toward the lower side” at lines 5-6.  It is unclear what structure is gradually moving away from the wearer and furthermore what is meant by “gradually moving away”.  It is suggested that the limitation instead read “a third shield area continuously formed with the first shield area at a lower side of the first shield area, the third shield area extending away from the wearer in a direction away from the first shield area when the helmet shield is worn”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 12 further recites the limitation “a third shield area” at line 5 when only a first shield area and no second shield area has been introduced.  It is unclear if a second shield area is required by the claim or not.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “a second shield area”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 13 recites the limitation “a first shield area including the display area and gradually approaching the wearer in a direction toward a lower side” at lines 3-4.  It is unclear what structure is gradually approaching the wearer and furthermore what is meant by “gradually approaching”.  Additionally, it is unclear what structure’s lower side the previously discussed unknown structure is approaching.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to first shield area, it is suggested that the limitation instead read “a first shield area including the display area, the first shield area extending down toward the wearer when the helmet shield is worn”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 13 further recites the limitation “a second shield area continuously formed with the first shield area at an upper side of the first shield area and gradually moving away from the wearer in a direction toward the lower side” at lines 5-6.  It is unclear what structure is gradually moving away from the wearer and furthermore what is meant by “gradually moving away”.  It is suggested that the limitation instead read “a second shield area continuously formed with the first shield area at an upper side of the first shield area, the second shield area extending away from the wearer in a direction toward the first shield area when the helmet shield is worn”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
An effort have been made to identify all indefinite language with the pending claims.  However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4, 6-10, and 12-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites the limitation “A helmet shield disposed on a forehead region of a wearer” at line 1.  To overcome this rejection, it is suggested that the limitation instead read “A helmet shield configured to be disposed on a forehead region of a wearer when worn”.
Claim 2 recites the same limitation as claim 1 and is similarly rejected.
Claims 3-4, 6-10, and 12-13 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 12-13, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0271429 to Nakayama (hereinafter, “Nakayama”).
Regarding claim 1, Nakayama teaches a helmet shield (Fig. 2; shield member (5)) disposed on a forehead region of a wearer and coupled to a helmet, including an imaging device for outputting an image therein (shield member (5) is disposed in a forehead region of a wearer when worn; the shield member is capable of coupling to a helmet that further includes an imaging device that is capable of projecting an image onto the shield member; Examiner notes that the transitional phrase “including” is interpreted as meaning “comprising”; See MPEP 2111.03(I)), the helmet shield including: a flat plate-shaped display area disposed on a lower side of the imaging device and reflecting at least a portion of light projected from an upper side thereof so that the wearer visually recognizes an image (See annotated Fig. 3 of Nakayama below; an area within the first portion of shield member (5) is capable of reflecting at least a portion of light projected from a source to be viewed by a wearer; the area defines a flat plate-shape inasmuch as Applicant’s display area is flat plated-shaped as illustrated in at least Fig. 1 of Applicant’s disclosure), wherein: the display area and another area of the helmet shield forming a boundary with the display area are continuously connected to each other and integrally formed (See annotated Fig. 3 of Nakayama below; at least first and third portions of shield member are continuously and integrally formed with one another), and at least a partial area of the display area is formed with a curve in a first direction and a second direction perpendicular to each other (Figs. 2-3; first portion of shield member (5) is curved in at least two perpendicular directions, i.e., in a direction from left to right sides of the shield member and in a direction from top to bottom of the shield member).

    PNG
    media_image1.png
    597
    683
    media_image1.png
    Greyscale

Annotated Fig. 3 of Nakayama
Regarding claim 2, Nakayama teaches a helmet shield (Fig. 2; shield member (5)) disposed on a forehead region of a wearer and coupled to a helmet, including an imaging device for outputting an image therein (shield member (5) is disposed in a forehead region of a wearer when worn; the shield member is capable of coupling to a helmet that further includes an imaging device that is capable of projecting an image onto the shield member; Examiner notes that the transitional phrase “including” is interpreted as meaning “comprising”; See MPEP 2111.03(I)), the helmet shield including: a display area disposed on a lower side of the imaging device and reflecting at least a portion of light projected from an upper side thereof so that the wearer visually recognizes an image (See annotated Fig. 3 of Nakayama above; an area within the first portion of shield member (5) is capable of reflecting at least a portion of light projected from a source to be viewed by a wearer), wherein: the display area and another area of the helmet shield forming a boundary with the display area are continuously connected to each other and integrally formed (See annotated Fig. 3 of Nakayama above; at least first and third portions of shield member are continuously and integrally formed with one another), and at least a partial area of the display area is formed with a curve in a first direction and a second direction perpendicular to each other (Figs. 2-3; first portion of shield member (5) is curved in at least two perpendicular directions, i.e., in a direction from left to right sides of the shield member and in a direction from top to bottom of the shield member).
Regarding claim 3, Nakayama further teaches wherein curvature of the display area is different from curvature of an area other than the display area of the helmet shield (See annotated Fig. 3 of Nakayama above; the point of first curvature of the display area clearly has a smaller curvature than the point of second curvature, as the sharper curve at the point of second curvature would produce a smaller radius of curvature and therefore a larger curvature value).
Regarding claim 4, Nakayama further teaches wherein the curvature of the display area has a smaller value than the curvature of an area other than the display area of the helmet shield (See annotated Fig. 3 of Nakayama above; the point of first curvature of the display area clearly has a smaller curvature than the point of second curvature, as the sharper curve at the point of second curvature would produce a smaller radius of curvature and therefore a larger curvature value).
Regarding claim 9, Nakayama further teaches wherein at least a portion of an area other than the display area of the helmet shield is formed so as to be continuous while forming a predetermined angle with the display area (See annotated Fig. 3 of Nakayama above; first and third portions of the shield member are continuous and form a predetermined angle at the point of second curvature).
Regarding claim 12, Nakayama further teaches wherein the helmet shield includes: a first shield area including the display area and gradually approaching the wearer in a direction toward a lower side (See annotated Fig. 3 of Nakayama above; first portion of shield member extends down toward the wearer when the shield member is worn); and a third shield area continuously formed with the first shield area at a lower side of the first shield area and gradually moving away from the wearer in a direction toward the lower side (See annotated Fig. 3 of Nakayama above; third portion of the shield member is continuously formed with the first portion; the third portion extends down and away from the wearer when the shield member is worn).
Regarding claim 13, Nakayama further teaches wherein the helmet shield includes: a first shield area including the display area and gradually approaching the wearer in a direction toward a lower side (See annotated Fig. 3 of Nakayama above; first portion of shield member extends down toward the wearer when the shield member is worn); and a second shield area continuously formed with the first shield area at an upper side of the first shield area and gradually moving away from the wearer in a direction toward the lower side (See annotated Fig.3  of Nakayama above; first portion of the shield member is continuously formed with the second portion; the second portion extends down from the top of the shield member toward the first portion and away from the wearer).
Claims 1-4, 6-8, and 10, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0329139 to Shearman et al. (hereinafter, “Shearman”).
Regarding claim 1, Shearman teaches a helmet shield (Fig. 2A; visor (110)) disposed on a forehead region of a wearer and coupled to a helmet, including an imaging device for outputting an image therein (visor (110) is disposed in a forehead region of a wearer when worn; the visor is capable of coupling to helmet (132) including an imaging device such as projection system (120) which is capable of projecting an image onto the visor; Examiner notes that the transitional phrase “including” is interpreted as meaning “comprising”; See MPEP 2111.03(I)), the helmet shield including: a flat plate-shaped display area disposed on a lower side of the imaging device and reflecting at least a portion of light projected from an upper side thereof so that the wearer visually recognizes an image (area of visor (110) including reflective coating (112) is positioned below the projection system and is capable of reflecting light to be viewed by the wearer; the area defines a flat plate-shape inasmuch as Applicant’s display area is flat plated-shaped as illustrated in at least Fig. 1 of Applicant’s disclosure), wherein: the display area and another area of the helmet shield forming a boundary with the display area are continuously connected to each other and integrally formed (the area of the visor including coating (112) is formed continuously and integrally with other areas of the visor that do not include the coating), and at least a partial area of the display area is formed with a curve in a first direction and a second direction perpendicular to each other (visor (110) is curved in at least two perpendicular directions, i.e., in a direction from left to right sides of the visor and in a direction from top to bottom of the visor).
Regarding claim 2, Shearman teaches a helmet shield (Fig. 2A; visor (110)) disposed on a forehead region of a wearer and coupled to a helmet an imaging device for outputting an image therein (visor (110) is disposed in a forehead region of a wearer when worn; the visor is capable of coupling to helmet (132) including an imaging device such as projection system (120) which is capable of projecting an image onto the visor; Examiner notes that the transitional phrase “including” is interpreted as meaning “comprising”; See MPEP 2111.03(I)), the helmet shield including: a display area disposed on a lower side of the imaging device and reflecting at least a portion of light projected from an upper side thereof so that the wearer visually recognizes an image (area of visor (110) including reflective coating (112) is positioned below the projection system and is capable of reflecting light to be viewed by the wearer), wherein: the display area and another area of the helmet shield forming a boundary with the display area are continuously connected to each other and integrally formed (the area of the visor including coating (112) is formed continuously and integrally with other areas of the visor that do not include the coating), and at least a partial area of the display area is formed with a curve in a first direction and a second direction perpendicular to each other (visor (110) is curved in at least two perpendicular directions, i.e., in a direction from left to right sides of the visor and in a direction from top to bottom of the visor).
Regarding claim 3, Shearman further teaches wherein curvature of the display area is different from curvature of an area other than the display area of the helmet shield (Fig. 2A; curvature in a horizontal direction, i.e., from left to right across the visor, of the area including coating (112) is different from at least the curvature of the area of the visor near the bottom of the visor proximate the mouth guard of the helmet, i.e., a bottom edge of the visor).
Regarding claim 4, Shearman further teaches wherein the curvature of the display area has a smaller value than the curvature of an area other than the display area of the helmet shield (Fig. 2A; curvature in a horizontal direction, i.e., from left to right across the visor, of the area including coating (112) is less than at least the curvature of the area of the visor near the bottom of the visor proximate the mouth guard of the helmet, i.e., a bottom edge of the visor).
Regarding claim 6, Shearman further teaches wherein reflectivity of the display area is different from reflectivity of an area other than the display area of the helmet shield (reflectivity of area of visor including reflective coating (112) is different than reflectivity of an area without the reflective coating; [0027]).
Regarding claim 7, Shearman further teaches wherein the display area includes a reflection member (reflective coating (112); [0027]).
Regarding claim 8, Shearman further teaches wherein the display area has a uniform thickness, which is different from an average thickness of an area other than the display area of the helmet shield (the visor includes a substrate having a uniform thickness of 1.5mm; the coating having a controlled thickness is applied in an area on top of the substrate to form the raised display area and forms the area of the visor with the greatest thickness; therefore, the coated area of the visor has a thickness greater than the average thickness of the visor; [0025], [0037]).
Regarding claim 10, Shearman further teaches a helmet (132) including (Examiner notes that the transitional phrase “including” is interpreted as meaning “comprising”; See MPEP 2111.03(I)): a helmet body having at least a portion thereof opened (Fig. 2A; helmet (132) includes a face opening); a helmet shield according to claim 1, attached to the helmet body so as to cover at least a portion of an opening of the helmet body (visor (110) is positionable to cover the face opening of helmet (132)); and an imaging device for projecting light to the display area (projection system (120) is capable of projecting an image onto the coated display area of the visor).
Claims 1-4, 6-7, 9-10, and 13, as best can be understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPN 10,573,271 to Lvovskiy et al. (hereinafter, “Lvovskiy”).
Regarding claim 1, Lvovskiy teaches a helmet shield (Fig. 3; protective visor (2)) disposed on a forehead region of a wearer and coupled to a helmet, including an imaging device for outputting an image therein (protective visor (2) is disposed in a forehead region of a wearer when worn; the visor is capable of coupling to helmet (1) including an imaging device such as projection lens (8) which is capable of projecting an image onto the visor; Examiner notes that the transitional phrase “including” is interpreted as meaning “comprising”; See MPEP 2111.03(I)), the helmet shield including: a flat plate-shaped display area disposed on a lower side of the imaging device and reflecting at least a portion of light projected from an upper side thereof so that the wearer visually recognizes an image (portion of curved section (27) of visor including beam-splitting coating (3) is positioned below the projection lens and is capable of reflecting light to be viewed by the wearer; the section defines a flat plate-shape inasmuch as Applicant’s display area is flat plated-shaped as illustrated in at least Fig. 1 of Applicant’s disclosure), wherein: the display area and another area of the helmet shield forming a boundary with the display area are continuously connected to each other and integrally formed (portion of curved section (27) of visor that includes the coating is formed continuously and integrally with other areas of the visor that do not include the coating), and at least a partial area of the display area is formed with a curve in a first direction and a second direction perpendicular to each other (Figs. 1 & 3; visor (2) is curved in at least two perpendicular directions, i.e., in a direction from left to right sides of the visor and in a direction from top to bottom of the visor).
Regarding claim 2, Lvovskiy teaches a helmet shield (Fig. 3; protective visor (2)) disposed on a forehead region of a wearer and coupled to a helmet, including an imaging device for outputting an image therein (protective visor (2) is disposed in a forehead region of a wearer when worn; the visor is capable of coupling to helmet (1) including an imaging device such as projection lens (8) which is capable of projecting an image onto the visor; Examiner notes that the transitional phrase “including” is interpreted as meaning “comprising”; See MPEP 2111.03(I)), the helmet shield including: a display area disposed on a lower side of the imaging device and reflecting at least a portion of light projected from an upper side thereof so that the wearer visually recognizes an image (portion of curved section (27) of visor including beam-splitting coating (3) is positioned below the projection lens and is capable of reflecting light to be viewed by the wearer), wherein: the display area and another area of the helmet shield forming a boundary with the display area are continuously connected to each other and integrally formed (portion of curved section (27) of visor that includes the coating is formed continuously and integrally with other areas of the visor that do not include the coating), and at least a partial area of the display area is formed with a curve in a first direction and a second direction perpendicular to each other (Figs. 1 & 3; visor (2) is curved in at least two perpendicular directions, i.e., in a direction from left to right sides of the visor and in a direction from top to bottom of the visor).
Regarding claim 3, Lvovskiy further teaches wherein curvature of the display area is different from curvature of an area other than the display area of the helmet shield (Fig. 3; curvature of the curved section (27) which includes coating (3) has a different curvature than the upper, flat-faced section of the visor).
Regarding claim 4, Lvovskiy further teaches wherein the curvature of the display area has a smaller value than the curvature of an area other than the display area of the helmet shield (Fig. 3; curvature in a vertical direction, i.e., from the top to the bottom of the visor, of the curved section (27) is less than at least the curvature of the upper edge of the visor proximate the crown of the helmet in a horizontal direction, i.e., from left to right side of the visor).
Regarding claim 6, Lvovskiy further teaches wherein reflectivity of the display area is different from reflectivity of an area other than the display area of the helmet shield (reflectivity of section (27) of visor including beam-splitting coating (3) is different than reflectivity of an area without the reflective coating; Col. 5, lines 54-60).
Regarding claim 7, Lvovskiy further teaches wherein the display area includes a reflection member (beam-splitting coating (3); Col. 5, lines 54-60).
Regarding claim 9, Lvovskiy further teaches wherein at least a portion of an area other than the display area of the helmet shield is formed so as to be continuous while forming a predetermined angle with the display area (Fig. 3; upper, flat-faced section of the visor is continuously formed and at a predetermined angle with section (27) of the visor).
Regarding claim 10, Lvovskiy further teaches a helmet (1) including (Examiner notes that the transitional phrase “including” is interpreted as meaning “comprising”; See MPEP 2111.03(I)): a helmet body having at least a portion thereof opened (Fig. 3; helmet (1) includes a face opening); a helmet shield according to claim 1, attached to the helmet body so as to cover at least a portion of an opening of the helmet body (protective visor (2) is positionable to cover the face opening of helmet (1)); and an imaging device for projecting light to the display area (projection lens (8) is capable of projecting an image onto the visor).
Regarding claim 13, Lvovskiy further teaches wherein the helmet shield includes: a first shield area including the display area and gradually approaching the wearer in a direction toward a lower side (Fig. 3; curved section (27) of visor including coating (3) and extending down and toward the wearer); and a second shield area continuously formed with the first shield area at an upper side of the first shield area and gradually moving away from the wearer in a direction toward the lower side (Fig. 3; upper, flat-faced section of visor is continuously formed with section (27); the flat-faced section extends down from the top of the visor toward the curved section (27) and away from the wearer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lvovskiy, as applied to claim 1 above, and further in view of Shearman.
Regarding claim 8, although Lvovskiy teaches a visor and coated display area having some respective thicknesses, Lvovskiy does not explicitly teach wherein the display area has a uniform thickness, which is different from an average thickness of an area other than the display area of the helmet shield.
However, Shearman, in a related helmet with in-visor display system art, is directed to a helmet having a transparent visor with a reflective coating configured to reflect visible light form an in-helmet projection system to be viewable by a wearer when wearing the helmet (See Shearman, Fig. 2A; Abstract).  More specifically, Shearman teaches wherein the display area has a uniform thickness, which is different from an average thickness of an area other than the display area of the helmet shield (the visor includes a substrate having a uniform thickness of 1.5mm; the coating having a controlled thickness is applied in an area on top of the substrate to form the raised display area and forms the area of the visor with the greatest thickness; therefore, the coated area of the visor has a thickness greater than the average thickness of the visor; [0025], [0037]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the visor of Lvovskiy to have the uniform visor thickness and controlled coating thickness disclosed by Shearman.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the visor of Lvovskiy to have the uniform visor thickness and controlled coating thickness disclosed by Shearman in order to simplify a visor production process by requiring a single, uniform thickness for the visor substrate and to better control the optical properties of the display area of the visor through the controlled thickness of the coating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  USPN 5,646,784 to Wilson; US 2006/0250574 to Grand et al.; US 2020/0355920 to Lvovskiy et al.; and USPN 5,227,769 to Leksell et al. are all directed to helmets having displays proximate a helmet visor or face shield.  US 2016/0187650 to Mills et al. is directed to a visor with an integrated display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732


/JAMESON D COLLIER/Primary Examiner, Art Unit 3732